Order filed August 8, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                  Nos. 11-19-00172-CR & 11-19-00184-CR
                                __________

         TORONTO CLAYVERNON WILLIAMS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 70th District Court
                            Ector County, Texas
            Trial Court Cause Nos. A-18-1435-CR & A-18-1436-CR


                                    ORDER
      Appellant, Toronto Clayvernon Williams, originally filed a notice of appeal
in our Cause No. 11-19-00172-CR—ostensibly from a judgment of conviction in
trial court cause no. A-18-1435-CR. The judgment of conviction was entered in trial
court cause no. A-18-1436-CR, not A-18-1435-CR. The confusion regarding these
appeals stems from the trial court’s having entered an order consolidating the two
cases into one cause number, trial court cause no. A-18-1435-CR, and later, after the
jury found Appellant guilty of only one of the two charges, entering a judgment of
conviction in A-18-1436-CR. Appellant then filed a notice of appeal in trial court
cause no. A-18-1436-CR, and this court docketed the second appeal as Cause
No. 11-19-00184-CR. Because the judgment that Appellant attempts to appeal in
our Cause No. 11-19-00172-CR was an acquittal, Appellant’s attorney has submitted
a motion to dismiss that appeal. However, counsel has been unable to locate
Appellant to sign the motion as required by TEX. R. APP. P. 42.2(a).
        In order to proceed in an efficient manner in these appeals, this court has
concluded that the appeals should be consolidated.                          Accordingly, we hereby
consolidate our Cause No. 11-19-00172-CR into our Cause No. 11-19-00184-CR
for all purposes. All future correspondence and filings should bear our docket
number 11-19-00184-CR.


                                                                   PER CURIAM


August 8, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2